                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR-17-68-GF-BMM

           Plaintiff,

    vs.
                                                           ORDER
BRANDON CORDELL BENNETT,

           Defendant.


      The Court granted Defendant Brandon Cordell Bennett’s Motion for

Subpoena Duces Tecum on March 18, 2019. (Doc. 152 at 4-5.) The Court modified

Bennett’s requested subpoena duces tecum to require Robin Castle, or the

custodian of records, to deliver the requested records to the Missouri River

Courthouse, instead of to Bennett’s counsel, so that the Court can conduct an in-

camera review of the records. Id. at 3.

          The Court issued the subpoena duces tecum on March 19, 2019. (Doc. 153.)

The subpoena requested that Counselor Robin Castle, or the custodian of records,

Power of Play, 1601 2nd Ave. N, Great Falls, MT 59401, produce “any and all

counseling reports, statements, or other information with regard to the complaining

witness, JANE DOE, in the above referenced case.” Id. at 1. The subpoena


                                          1
mandated that the requested information be delivered to the Missouri River

Courthouse by March 26, 2019, at 12:00 p.m. (Doc. 153 at 1.)

      The Government filed a notice related to the subpoena on March 26, 2019.

(Doc. 156.) The notice provided that Castle had contacted Jane Doe’s mother and

had requested that Jane Doe’s mother contact the United States Attorney’s Office.

Id. at 2. Jane Doe’s mother contacted the United States Attorney’s Office on March

26, 2019, at approximately 2:00 p.m. Id. Jane Doe’s mother represented that Castle

requested an extension to comply with the subpoena. Id. Castle explained that she

“would not be able to start gathering the records sought until April 1, 2019.” Id.

      A hearing on the pending motions in this case is currently scheduled for

April 8, 2019. Trial is presently set for April 15, 2019. Given the short timeframe,

the Court will grant a minor extension to allow Castle sufficient time to comply

with the subpoena. Castle, or the custodian of records, shall deliver the requested

information to the Missouri River Courthouse, by April 3, 2019, 12:00 p.m.

      The Court will remind Castle that Federal Rule of Criminal Procedure 17(g)

authorizes the Court to “hold in contempt a witness who, without adequate excuse,

disobeys a subpoena issued by” this Court. The Court will not entertain any further

extensions absent good cause.

      Accordingly, IT IS ORDERED that the subpoena duces tecum issued on

March 18, 2019 (Doc. 153) shall remain in effect. Robin Castle, or the custodian of

                                          2
records, Power of Play, 1601 2nd Ave. N, Great Falls, MT 59401, shall deliver the

requested information to the Honorable Brian M. Morris, Missouri River

Courthouse, 125 Central Avenue West, Suite 110, Great Falls, MT 59404 by April

3, 2019, at 12:00 p.m.

      DATED this 28th day of March, 2019.




                                        3
